Citation Nr: 1033501	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  99-21 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert L. Rolnick, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 
1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2008, the Board also denied the Veteran's claim for 
service connection for PTSD, and he appealed to the U. S. Court 
of Appeals for Veterans Claims (Court/CAVC).  During the pendency 
of the appeal to the Court, the Veteran's attorney and VA's 
Office of General Counsel - representing the Secretary, filed a 
joint motion asking the Court to vacate the Board's decision and 
remand the claim for further development and readjudication in 
compliance with directives specified.  The Court granted the 
joint motion in a December 2009 order.

And to comply with the Court's order, the Board in turn is 
remanding the claim to the RO.


REMAND

According to the joint motion, when denying the claim in August 
2008, the Board did not first ensure compliance with its February 
2004 remand directives.  See Chest v. Peake, 283 Fed. App. 814 
(Fed. Cir. 2008).  The Board's February 2004 remand directed the 
Appeals Management Center (AMC) to:

1.  Ask the Veteran to identify all VA and non-VA health care 
providers that have treated him for a psychiatric disorder since 
service, the records of which are not already on file.  With his 
authorization, obtain records from each health care provider 
he identifies.  He should provide detailed information, such as 
the exact location and dates, regarding any medical treatment 
that he received while incarcerated at a California State prison 
from 1987 to 1992.

2.  Also ask the Veteran to provide a detailed statement 
discussing his alleged stressful incidents in service or 
stressors (to include specific names, places and dates) that have 
been identified in connection with his claimed PTSD.  He should 
be informed of his personal responsibility and critical need to 
provide this information to support his claim.  This includes any 
helpful information such as a statements from fellow servicemen 
who witnessed the incidents.

3.  Obtain the ship's log from the USS Thomaston (LSD-28) from 
January to March 1968 (or any other period in which the Veteran 
provides a date in which an incident occurred) to verify his 
alleged stressors.

4.  If it is determined the Veteran did not engage in combat with 
the enemy in Vietnam, or that his alleged stressor is not combat 
related, then attempt to verify his purported stressors in 
service by all appropriate means.  This includes, if necessary, 
contacting the USASCRUR [United States Armed Services Center for 
Research of Unit Records] or other appropriate authority.

5.  Prepare a list of the stressors that were confirmed or, if 
applicable, those presumed to be credible if the Veteran engaged 
in combat and his stressors are combat related.

6.  If there is proof of at least one stressor, schedule the 
Veteran for a VA psychiatric examination to obtain a medical 
opinion indicating whether it is at least as likely as not that 
he has PTSD due to that stressor(s).  Notify the examiner that 
only those stressors that were confirmed, or otherwise presumed 
confirmed, are to be considered.  If PTSD is diagnosed, the 
examiner must specify what specific stressor was the basis of the 
diagnosis.  Also ask that he/she discuss the rationale for their 
medical opinion based on a review of the other relevant evidence 
in the claims file.

In furtherance of these remand directives, the AMC sent a VCAA 
notice letter to the Veteran that included general instructions 
about submitting medical provider information and stressor 
information.  The AMC printed out an excerpt of the history of 
the U.S.S. Thomaston from the Dictionary of American Naval 
Fighting Ships (http://www.history.navy.mil/danfs/index.html) and 
requested stressor verification from the Modern Military Branch 
National Archives. 

The National Archives returned a negative response.  The Veteran 
submitted a statement that the receipt of "combat pay" and duty 
in "combat waters" should satisfy the combat requirement 
despite the fact that his military occupational specialty (MOS) 
was personnel clerk.  He was afforded a VA psychiatric evaluation 
in April 2008 that resulted in diagnoses of PTSD and depressive 
disorder.

The December 2009 joint motion found that the AMC has not 
substantially complied with the Board's February 2004 remand 
directives in further developing the claim.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

In July 2010, the Veteran supplied copies of the deck logs of the 
U.S.S. Thomaston for January 1, 1968, thru March 31, 1968, and a 
Buddy Statement from W.M. who reported his recollections of 
events aboard this vessel during that time period.  The claim 
needs to be readjudicated in light of this additional evidence.  
And the Veteran's attorney recently reaffirmed in a July 2010 
submission that he wants the RO (as the Agency of Original 
Jurisdiction (AOJ)), not the Board, to initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2009).

The Veteran also, as mentioned, has a diagnosis of depressive 
disorder.  So this additional condition, and its potential 
relationship to his military service, also must be considered.  
See Clemons v. Shinseki, 23 Vet App 1 (2009) (wherein the Court 
held that claims for service connection for PTSD encompass claims 
for service connection for all psychiatric disabilities.  The 
scope of a mental health disability claim includes any mental 
disability that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record). 

Additionally, the criteria for verifying non-combat stressors 
were recently revised, effective July 13, 2010.  The claim should 
be readjudicated in light of the amended criteria found at 
38 C.F.R. § 3.304(f)(3).

Accordingly, this case is REMANDED for the following additional 
development and consideration:

1.	Schedule the Veteran for a psychiatric evaluation to 
determine the etiology of his various psychiatric 
diagnoses.

In particular, the examiner should opine on the 
likelihood (very likely, as likely as not, or 
unlikely) that any of the Veteran's psychiatric 
diagnoses - but especially PTSD and depressive 
disorder, (1) initially manifested during his military 
service from August 1967 to September 1969; (2) if 
some form of psychosis according to 38 C.F.R. § 3.384, 
alternatively manifested within the one-year 
presumptive period following service, i.e., by 
September 1970; or (3) manifested at a later time but 
nonetheless is related to a traumatic event in 
service, i.e., stressor.

All necessary diagnostic testing and evaluation needed 
to make these determinations should be performed.  
The designated examiner must review the claims file, 
including a complete copy of this remand and the joint 
motion, for the Veteran's pertinent medical and other 
history.  

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable.  The 
examiner should specifically comment on whether (1) 
the in-service events reported by the Veteran are of 
sufficient severity to support a diagnosis of PTSD; 
and (2) whether the examiner believes the Veteran 
developed a psychiatric disorder as a result of those 
traumatic events in service. 

*The Veteran is hereby advised that failure to report 
for this mental status evaluation, without good cause, 
may have adverse consequences on his pending claim.

2.	Then readjudicate the claim for service connection for 
an acquired psychiatric disorder - inclusive of PTSD 
and depressive disorder, in light of the additional 
evidence.  If this claim is not granted to the 
Veteran's satisfaction, send him and his attorney a 
supplemental statement of the case (SSOC) and give 
them an opportunity to submit additional evidence 
and/or argument in response before returning the file 
to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


